DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered. Claims 1, 3-6, 9, 11-15, and 17-20 are pending, of which claims 17-20 are withdrawn.
Claims 1, 3-6, 9, and 11-15 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein at least one end of the two ends of the band is joined to a lacing,” as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “the arch of the foot” should read “an arch of the foot,” to enhance clarity and maintain proper antecedent basis. 
Claim 13 is objected to because of the following informalities: the limitation “a foot of a user” (line 9) has been amended to only recite “a foot,” which now provides insufficient antecedent basis for the following limitations “the foot of the user” in lines 11, 12, and 13. Applicant is advised to re-amend the limitation to the previously presented limitation “a foot of a user,” so as to enhance clarity and maintain proper antecedent basis.
Claim 15 is objected to because of the following informalities: “where the angle is…” should read “wherein the angle is…” to maintain consistency within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein at least one end of the two ends of the band is secured to the shoe.” The limitation is indefinite, as the band is recited to be part of the shoe itself in claim 1. As such, it is unclear how a part of a whole can be attached to the whole of the whole. For purposes of examination, the Examiner will interpret the latter limitation as follows, in accordance with a similar limitation of claim 1: “wherein at least one end of the two ends of the band is secured to the one inner side of the shoe.”
Claim 13 recites the limitations “A sole assembly” and “the band being arranged between an inner side of the shoe and the foot of the user.” The limitations in combination are indefinite, as the preamble recites only the sole assembly, but the latter limitation appears to include the combination of the shoe. As such, it is unclear whether Applicant intends to claim the whole shoe, or merely the sole assembly (which is configured to used within a shoe as an intended environment). For purposes of examination, the Examiner will interpret the latter limitation as follows: “the band being configured to be arranged between an inner side of the shoe and the foot of the user.”
Claim 14 recites the limitation “the shoe sole.” There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether shoe sole is synonymous with, or distinct from, the inner sole, sole assembly, or other previously recited structures in claim 13, upon which claim 14 depends. For purposes of examination, the Examiner will interpret the latter limitation as follows: “the inner sole.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 11-13 (regarding claims 12-13, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US Patent No. 6,925,734). 
Regarding claim 1, Schaeffer discloses a shoe (200) comprising: 
a shoe base (204); 
a shaft (upper ankle portion of 202), wherein the shaft comprises: an upper shaft end (upper extent of upper 202); and 
a band (100), wherein the band is fixed to one inner side of the shoe (at 228, see Fig. 3 and column 4, lines 5-13) so that when a foot of a user is arranged in the shoe, the band extends on the inner side of the shoe (i.e., medial side of the shoe) in a direction from the upper shaft end to the shoe base and is configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot (see Figs. Figs. 1-3 and column 3, line 66 – column 5, line 14; note that band 100 extends at least partially vertically, i.e., in a direction from the upper shaft end to the shoe base, along the inner/medial side of the shoe and along the arch of the wearer’s foot, i.e., along at least one myofascial line that runs along the wearer’s arch), the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot (see Fig. 3 and column 3, line 66 – column 5, line 14 and note below), the band configured to contact the foot of the user arranged in the shoe and to exert pressure on the at least one myofascial line of the foot arranged in the shoe (see Fig. 3 and column 3, line 66 – column 5, line 14 and note below, band 100 is exposed at an inner portion of the shoe as seen in Fig. 3 and is configured to be pulled against the arch of the wearer’s foot).
Regarding the limitations “configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot,” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe,” as noted above, Schaeffer teaches a band that runs along a significant portion of the arch and side portions of the wearer’s foot, and is configured to provide tensioned support thereto, and is therefore capable of extending along and exerting pressure on at least one myofascial line of the wearer’s foot, e.g., at least one myofascial line that runs along the wearer’s arch or side of the foot. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot,” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Schaeffer discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, Schaeffer discloses the limitations of claim 1, as discussed above. Schaeffer further discloses a band (100) that is arranged in the shoe (200) so as to be capable of crossing the shoe base (204) at a location configured to start from a base of the fifth metatarsal of the foot arranged in the shoe, when the foot of the user is arranged in the shoe, depending on the size and proportions of the wearer’s foot and toes (see Figs. 1-4). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 5, Schaeffer further discloses wherein the band (100) is configured as a cushion or as a flat band made of a fabric or textile (see Figs. 1-4 and column 2, lines 48-62, band 100 is a flat band made of a fabric/textile such as cotton, nylon, or spandex).

	Regarding claim 6, Schaeffer further discloses wherein the band (100) is formed at least sectionally from an elastic material (see column 2, lines 48-62, band 100 may be made at least partially of spandex, which is an elastic material).

Regarding claim 9, Schaeffer further discloses wherein the band (100) has two ends (110 and opposite end adjacent eyelets 126, see Fig. 1 and column 2, lines 35-64), and wherein at least one end of the two ends branches into two additional ends (ends 116, which are separated by gap 124; see Fig. 1 and column 2, lines 35-64). 

Regarding claim 11, Schaeffer further discloses wherein at least one end (end adjacent eyelets 126) of the two ends of the band is joined to a lacing (402, via eyelets 126; see Figs. 1-4; column 2, line 63 – column 3, line 2; and column 5, lines 4-14).

Regarding claim 12, Schaeffer further discloses wherein at least one end (110) of the two ends is secured to the shoe (at 228, see Fig. 3 and column 4, lines 5-13).

Regarding claim 13, Schaeffer discloses a sole assembly (308, 306, 204, 206, 100) comprising: 
an inner sole (306, 308); and
a band (100), wherein the band forms part of the inner sole or is integrated therein so that the band extends at an angle to a longitudinal direction of the inner sole (see Figs. 1-4 and column 3, line 66 – column 5, line 14; band 100 forms an approximately 90 degree angle with inner sole 306, 308; is sandwiched between insole layers 306, 308; and functions in concert with inner sole 306, 308 so as to provide tensioned support to the wearer’s foot, so as to be integrated with the inner sole inasmuch as claimed, see definition 1 of “integrate” via Merriam-Webster: “to form, coordinate, or blend into a functioning or unified whole”), 
wherein the sole assembly is configured such that, when the sole assembly is arranged in a shoe (e.g., shoe 200), the band extends on an inner side of the shoe (i.e., medial side) in a direction from an upper shaft end of the shoe to a shoe base of the shoe (see Figs. 1-4) and is configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe (see Figs. 1-4 and column 3, line 66 – column 5, line 14; note that band 100 extends along the medial side of the foot/shoe and along the arch of the foot, i.e., along at least one myofascial line that runs along the arch and/or side of the wearer’s foot, see note below), the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot (see Figs. 1-4 and note below), the band being arranged between an inner side of the shoe and the foot of the user and configured to contact the foot of the user arranged in the shoe and to exert pressure on the at least one myofascial line of the foot of the user arranged in the shoe (see Fig. 3 and column 3, line 66 – column 5, line 14 and note below, band 100 is exposed at an inner portion of the shoe as seen in Fig. 3 and is configured to be pulled against the arch of the wearer’s foot).
Regarding the limitations “configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe, the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe,” as noted above, , Schaeffer teaches a band that runs along a significant portion of the arch and side portions of the wearer’s foot, and is configured to provide tensioned support thereto, and is therefore capable of extending along and exerting pressure on at least one myofascial line of the wearer’s foot, e.g., at least one myofascial line that runs along the wearer’s arch or side of the foot. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe, the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Schaeffer discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaccaria (US Patent No. 4,476,639).
Regarding claim 1, Zaccaria discloses a shoe (10) comprising: 
a shoe base (16); 
a shaft (ankle/leg portion of upper 12, note that while a sports shoe is depicted in the drawings, Zaccaria discloses in column 4, lines 41-49 wherein the shoe may be a boot, which are known to include a shaft), wherein the shaft comprises: an upper shaft end (upper extent of upper 12); and 
a band (30, 64), wherein the band is fixed to one inner side of the shoe (at 40, see Figs. 1-3 and 6 and column 5, lines 21-68) so that when a foot of a user is arranged in the shoe, the band extends on the inner side of the shoe in a direction from the upper shaft end to the shoe base and is configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot (see Figs. 1-6 and column 5, lines 21-68, note that band 30, 64 extends at least partially vertically, i.e., in a direction from the upper shaft end to the shoe base, along both the inner/medial and outer/lateral sides of the shoe and along the arch of the shoe, i.e., along at least one myofascial line that runs along the wearer’s arch), the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot (see Fig. 6 and column 5, lines 21-68 and note below), the band configured to contact the foot of the user arranged in the shoe and to exert pressure on the at least one myofascial line of the foot arranged in the shoe (see Figs. 1-6; column 5, lines 21-68; and column 6, line 44 – column 7, line 57).
Regarding the limitations “configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot,” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe,” as noted above, Zaccaria teaches a band that runs along a significant portion of the arch and side portions of the wearer’s foot and is therefore capable of extending along and exerting pressure on at least one myofascial line of the wearer’s foot, e.g., at least one myofascial line that runs along the wearer’s arch or side of the foot. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to extend along at least one myofascial line of the foot and traverse the shoe base on an arch of the foot,” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Zaccaria discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

	Regarding claim 3, Zaccaria discloses the limitations of claim 1, as discussed above. Zaccaria further discloses a band (30, 64) that is arranged in the shoe (10) so as to be capable of crossing the shoe base (16) at a location configured to start from a base of the fifth metatarsal of the foot arranged in the shoe, when the foot of the user is arranged in the shoe, depending on the size and proportions of the wearer’s foot and toes (see Figs. 1-6). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 4, Zaccaria further discloses wherein the band (30, 64) is arranged at least partially under an inner lining of the shoe or is configured as part of the inner lining of the shoe (see Figs. 1-6 and column 5, line 40 – column 7, line 57; band 30, 64 extends at least partially under an inner lining of upper 12).

	Regarding claim 5, Zaccaria further discloses wherein the band (30, 64) is configured as a cushion or as a flat band made of a fabric or textile (see Figs. 1-6 and column 7, lines 36-41; Zaccaria discloses wherein the band 30, 64 may include a cushion or padding to allow for moldable conformation to the contour of the wearer’s arch).

	Regarding claim 6, Zaccaria further discloses wherein the band (30, 64) is formed at least sectionally from an elastic material (see column 6, lines 43-48).

Claim 13, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oatman (US Patent No. 4,592,154).
	Regarding claim 13, Oatman discloses a sole assembly (30, 10, 51, 52, 53, see Figs. 4-6) comprising:
	an inner sole (15, 30); and 
a band (at least one of 51, 52, or 53), wherein the band forms part of the inner sole or is integrated therein so that the band extends at an angle to a longitudinal direction of the inner sole (see Figs. 4-6 and column 3, line 61 – column 4, line 35; bands 51, 52, 53 form an approximately 90 degree angle with inner sole 15, 30; are sandwiched between insole layers 15, 30; and function in concert with insole 15, 30 so as to provide support and comfort to the wearer’s foot, so as to be integrated with the inner sole inasmuch as claimed, see definition 1 of “integrate” via Merriam-Webster: “to form, coordinate, or blend into a functioning or unified whole”), 
wherein the sole assembly is configured such that, when the sole assembly is arranged in a shoe (e.g., shoe of Figs. 4-6), the band extends on an inner side of the shoe (i.e., medial side) in a direction from an upper shaft end of the shoe to a shoe base of the shoe (see Figs. 4-6, note that claim 13 positively recites only the sole assembly and not the shoe/shaft itself, and Oatman’s sole assembly is capable of being used in conjunction with a shoe with a shaft, e.g., a boot) and is configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe (see Figs. 4-6 and column 3, line 61 – column 4, line 35; note that bands 51, 52, 53 extend along both the inner/medial and outer/lateral sides of the shoe and along the arch of the shoe, i.e., along at least one myofascial line that runs along the arch and/or side of the wearer’s foot, see note below), the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot (see Figs. 4-6 and note below), the band being arranged between an inner side of the shoe and the foot of the user and configured to contact the foot of the user arranged in the shoe and to exert pressure on the at least one myofascial line of the foot of the user arranged in the shoe (see Figs. 4-6 and column 3, line 61 – column 4, line 35; bands 51, 52, 53 are exposed at the inside of the shoe so as to be capable of contacting the wearer’s foot at medial and lateral sides of upper 20 and exerting pressure to the wearer’s foot).
Regarding the limitations “configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe, the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe,” as noted above, Oatman teaches at least one strap that runs along, and is configured to be tightened around, a significant portion of the arch and side portions of the wearer’s foot, and is therefore capable of extending along and exerting pressure on at least one myofascial line of the wearer’s foot, e.g., at least one myofascial line that runs along the wearer’s arch or side of the foot. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to extend at least partially along at least one myofascial line of a foot arranged in the shoe, the at least one myofascial line running from an inner side of a longitudinal arch of the foot in a direction of a lower leg of the foot” and “configured…to exert pressure on the at least one myofascial line of the foot arranged in the shoe” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Oatman discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer, as applied to claim 13 above, in view of Danowsky (US Patent No. 3,323,232).
Regarding claim 14, Schaeffer discloses the limitations of claim 13, as discussed above, and further appears to depict wherein the band (100) extends at approximately a right angle (i.e., 90 degrees) to the longitudinal direction of the shoe sole (interpreted to be the inner sole 306, 308; see rejection under 35 USC 112 above and Figs. 1-4), but fails to explicitly disclose an angle of between 20° and 90°.
However, Danowsky teaches a sole assembly (see 10, 32, 18; see Figs. 1-6) comprising:
an inner sole (32, see Fig. 6); and an integrated band (10), wherein the band extends at an angle an angle of between 20° and 90° to a longitudinal direction of the inner sole (see Figs. 1, 4, and 6 and column 3, lines 3-20; band 10 is integrated with inner sole 32 so as to form an approximate 60 degree angle with the inner sole), so as to firmly support the metatarsal arch of the foot, and provide a balance uniform support to the foot as a whole (see column 1, lines 1-54 and column 3, line 56 – column 4, line 2).
Therefore, based on Danowsky’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Schaeffer’s strap to extend at an angle of between 20° and 90° with respect to the inner sole, as doing so would position the strap in such a way as to firmly support the metatarsal arch of the foot, and provide a balance uniform support to the foot as a whole.

Regarding claim 15, the modified sole assembly of Schaeffer (i.e., Schaeffer in view of Danowsky) is further disclosed wherein the angle is between 60° and 70° (see Fig. 4 and column 3, lines 3-20 of Danowsky).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Grebow (US Patent No. 2,389,148) teaches a shoe including a band integrated with an insole of the shoe and configured to provide arch support; and Gamm (US Patent No. 4,550,511) teaches an instep support for footwear integrated in various ways with an insole of the shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732